                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

              v.                                           Case No. 16-CR-154

BRYANT WAUPOOSE, SR.,

                      Defendant.


            ORDER GRANTING EARLY TERMINATION OF PROBATION


       On February 10, 2017, Bryant Waupoose, Sr. entered a guilty plea to Assault Resulting in

Serious Bodily Injury. On May 16, 2017, he was sentenced to five years of probation. Waupoose

has filed a motion for early termination based on his general compliance with all conditions of

supervision. He has completed over 2.5 years of his probation and has paid all fines as of

November 30, 2019. The Government and Probation do not object. Based upon the foregoing,

the motion is GRANTED and probation is hereby terminated.

       Dated at Green Bay, Wisconsin this    27th     day of March, 2020.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach, District Judge
                                                    United States District Court
